IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABDALAH MOHAMED KHAMIS, Civil No. 3:19-cv-902

Petitioner . (Judge Mariani)

V.
WARDEN CRAIG A. LOWE,

Respondent

ORDER
AND NOW, this 29M, of January, 2020, upon consideration of the petition for

writ of habeas corpus, and for the reasons set forth in the Court’s Memorandum of the same
date, IT IS HEREBY ORDERED THAT:

1. The petition for writ of habeas corpus (Doc. 1) is DISMISSED without
prejudice as moot.

2. The Clerk of Court is directed to CLOSE this case.

’
XN

Robert D. Mariani

United States District Judge

 
